Case 1:20-cv-03142-KLM Document 1 Filed 10/20/20 USDC Colorado Page 1 of 28




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No.

MIDLAB, INC., a Tennessee Corporation,

Plaintiff,

v.

Merrie Pisano Wycoff individually and as trustee of The Wycoff Family Trust; Wycoff
Financial, LLC, a Colorado Limited Liability Company; Magnus Veritas LLC, a Colorado
Limited Liability Company; and GCS452, LLC, a Colorado Limited Liability Company,

Defendants.
______________________________________________________________________________

                                 COMPLAINT
______________________________________________________________________________

        Plaintiff Midlab, Inc., for its Complaint against Defendants Merrie Pisano Wycoff, Wycoff

Financial, LLC, Magnus Veritas LLC, and GCS452, LLC (collectively “Defendants”), states as

follows:

                                            SUMMARY

        Midlab, Inc. alleges that Defendants conspired to transfer assets in violation of the

Uniform Fraudulent Transfer Act for the purpose of hindering, delaying, and defrauding Midlab,

Inc. as a creditor of Zap! Products, Inc. and Jeffrey Wycoff and, further, that Merrie Wycoff

engaged in and conspired with others to engage in actual fraud.

                          PARTIES, JURISDICTION, AND VENUE

        1.     Midlab, Inc. is a corporation incorporated under the laws of the State of Tennessee

with its principal place of business located at 140 Private Brand Way, Athens, Tennessee, 37303.

Plaintiff has no offices in the State of Colorado.

                                                     1
Case 1:20-cv-03142-KLM Document 1 Filed 10/20/20 USDC Colorado Page 2 of 28




       2.      Defendant Merrie Pisano Wycoff is an individual who resides at 3018 South

Lakeridge Trail, Boulder, CO 80302, and who is a citizen of the State of Colorado, at all times

relevant to this case having domiciled at the aforementioned address with intent to make the State

of Colorado her true, fixed, and permanent home.

       3.      Defendant Wycoff Financial, LLC is a limited liability company organized under

the laws of the State of Colorado with its principal place of business located at 3018 South

Lakeridge Trail, Boulder, CO 80302. On information and belief, the sole member of Wycoff

Financial, LLC is Merrie Wycoff.

       4.      Defendant Magnus Veritas, LLC is a limited liability company organized under the

laws of the State of Colorado with its principal place of business located at 3018 South Lakeridge

Trail, Boulder, CO 80302. On information and belief, the sole member of Magnus Veritas, LLC

is Merrie Wycoff.

       5.      Defendant GCS452, LLC is a limited liability company organized under the laws

of the State of Colorado with its principal place of business located at 3018 South Lakeridge Trail,

Boulder, CO 80302. On information and belief, the sole member of GCS452, LLC is Merrie

Wycoff.

                                JURISDICTION AND VENUE

       6.      This Court has jurisdiction over this action under 28 U.S.C. § 1332 because the

matter in controversy exceeds the sum or value of $75,000 (exclusive of interest and costs) and

because the citizenship of Plaintiff is different from that of any Defendant.

       7.      Personal jurisdiction over each Defendant exists in this District pursuant to C.R.S.

§ 13-1-124.


                                                 2
Case 1:20-cv-03142-KLM Document 1 Filed 10/20/20 USDC Colorado Page 3 of 28




       8.      Venue is proper in this Court under 28 U.S.C. § 1391(b)(1) and (2).

                                    GENERAL ALLEGATIONS

       9.      Merrie Wycoff, together with her late husband Jeffrey Wycoff, incorporated,

owned and controlled Zap! Products, Inc., a company that marketed and sold cleaning products

directly to consumers through infomercials as well as through various retailers such as Wal-Mart.

Jeffrey Wycoff and Merrie Wycoff incorporated Zap! Products, Inc. on November 11, 2006, as a

Colorado corporation under the original name of Anteres International, Inc. Jeffrey Wycoff and

Merrie Wycoff changed the name of the company to Zap! Products, Inc. on February 5, 2011.

       10.     Jeffrey Wycoff was, prior to his death, the President of Zap! Products, Inc. and an

authorized agent and representative of Zap! Products, Inc. He also was, at all times relevant to this

case, the husband and business partner of Merrie Wycoff.

       11.     Merrie Wycoff, wife of Jeffrey Wycoff, held one or more officer positions with

Zap! Products, Inc., including the positions of Vice President, Secretary, and Treasurer. On her

LinkedIn profile, she represents that she was Vice-President of Zap! Products, Inc.

       12.     Certain background information regarding Jeffrey Wycoff and Merrie Wycoff’s

formation of Zap! Products, Inc. is set forth in a 59-page Order by the United States Tax Court,

T.C. Memo. 2017-203, Jeffrey Wycoff and Merrie Pisanno-Wycoff v. Commissioner of Internal

Revenue, Docket No. 24158-09, filed October 16, 2017. Briefly, in the 1990s Jeffrey Wycoff and

Merrie Wycoff began marketing a tile-cleaning product named “Zap” through Sirius Products,

Inc., a company that they had incorporated on January 11, 1995, and of which they were the only

officers and board members.




                                                 3
Case 1:20-cv-03142-KLM Document 1 Filed 10/20/20 USDC Colorado Page 4 of 28




       13.     The broader significance of the Tax Court’s Order in Jeffrey Wycoff and Merrie

Pisanno-Wycoff v. Commissioner of Internal Revenue to the instant case is that, in October 2017,

the Tax Court sustained substantial accuracy-related penalties in excess of $1,000,000 that the

Internal Revenue Service earlier had assessed against Jeffrey Wycoff and Merrie Wycoff in

relation to Federal tax deficiencies of $4,511,398 and $518,138 for tax years 2001 and 2002,

respectively. Those accuracy-related penalties and the resulting indebtedness to the Internal

Revenue Service are part of the factual background of indebtedness on the part of Jeffrey Wycoff

and Merrie Wycoff underlying the fraudulent transfers of which Midlab, Inc. now complains in

the instant lawsuit.

       14.     Effective as of September 16, 2015, Zap! Products, Inc. through its then-President

and authorized representative Jeffrey Wycoff and Midlab, Inc. through its President and authorized

representative Matthew Schenk, signed a Manufacturing and Supply Contract, pursuant to which

Midlab, Inc. agreed to manufacture products for Zap! Products, Inc.

       15.     The law firm Brownstein Hyatt Farber Shreck (“BHFS”) represented Zap!

Products, Inc. in connection with the Manufacturing and Supply Contract, as evidenced by, inter

alia, email exchanges between counsel at BHFS and counsel for Midlab, Inc. concerning the

contract both prior to and during September 2015.

       16.     On November 11, 2015, as an inducement to Midlab, Inc. to continue

manufacturing products for Zap Products, Inc., Jeffrey Wycoff signed a Limited Continuing

Guaranty (“Guaranty”), pursuant to which he guaranteed the “full, prompt, and complete payment”

of Zap Products, Inc.’s obligations to Midlab, Inc. Russell Leadingham witnessed Mr. Wycoff’s

signature on the Guaranty.


                                                4
Case 1:20-cv-03142-KLM Document 1 Filed 10/20/20 USDC Colorado Page 5 of 28




       17.    BHFS represented Jeffrey Wycoff and Merrie Wycoff in connection with the

Guaranty, as evidenced by, inter alia, exchanges of emails between BHFS attorney Kevin A.

Kudney and Coleman Hoffman in November 2015, concerning the Guaranty and Jeffrey Wycoff’s

agreement to personally guaranty the obligations of Zap! Products, Inc. to Midlab, Inc. up to

$1,000,000.

       18.    In connection with negotiations of the Guaranty, on November 4, 2015, BHFS as

counsel for Jeffrey Wycoff, Merrie Wycoff, and Zap! Products, LLC provided Midlab, Inc. with a

personal financial statement, titled “Statement of Financial Condition,” for Jeffrey Wycoff and

Merrie Wycoff, dated as of October 31, 2015. BHFS informed Midlab, Inc. that the Statement of

Financial Condition was “the personal financial statements for Jeff and Merrie” and that it was

being provided to Midlab, Inc. “for the purpose of evaluating the support for the Midlab/Zap!

Products, Inc. contract.” BHFS also provided Midlab, Inc. with a cover letter to the Statement of

Financial Condition signed by Jeffrey Wycoff and Merrie Wycoff’s Certified Public Accountant,

Robert H. Henke, dated November 3, 2015, stating that “Jeffrey Wycoff and Merrie Wycoff are

responsible for the accompanying statement of financial condition as of October 31, 2015, in

accordance with accounting principles generally accepted in the United States of America.”

       19.    One of the assets that Jeffrey Wycoff and Merrie Wycoff listed on their Statement

of Financial Condition was “REAL ESTATE – FARM” (“the Farm”), which they represented to

Midlab, Inc. was worth $4,750,000.

       20.    Jeffrey Wycoff and Merrie Wycoff further represented to Midlab, Inc. on their

Statement of Financial Condition that the mortgage on the Farm was $3,650,000, indicating equity

in the farm of $1,100,000.


                                               5
Case 1:20-cv-03142-KLM Document 1 Filed 10/20/20 USDC Colorado Page 6 of 28




       21.    In addition, Jeffrey Wycoff spoke with Vince Keller, one of Midlab, Inc.’s board

members, about the farm in the context of establishing his net worth. Jeffrey Wycoff told Vince

Keller that he and Merrie Wycoff owned the Farm.

       22.    The street address of the Farm is 9417 North Foothills Highway, Longmont,

Colorado, 80503. The Farm has the following legal description: Lot 1, Block 2, and Outlot B,

Mountain Ridge, County of Boulder, State of Colorado.

       23.    The Farm also was the location of Autumn Hill Center, LLC, an equestrian center

that was founded, owned, and operated by Jeffrey Wycoff and Merrie Wycoff.

       24.    Jeffrey Wycoff and Merrie Wycoff purchased the Farm in 2001 together with

certain valuable water rights or shares registered with Left Hand Ditch Company.

       25.    On April 29, 2015, Jeffrey Wycoff and Merrie Wycoff organized Wycoff Financial,

LLC with the assistance of their attorneys at BHFS. Jeffrey Wycoff and Merrie Wycoff were the

members and managers of Wycoff Financial, LLC.

       26.    Also on April 29, 2015, immediately after organizing Wycoff Financial, LLC,

Jeffrey Wycoff and Merrie Wycoff caused a new company, Zap! Holdings, LLC, to be organized

with the assistance of their attorneys at BHFS. Wycoff Holdings, LLC was identified as the

registered agent of Zap! Holdings, LLC.

       27.    In or about May 2015, shortly before Jeffrey Wycoff executed the Guaranty, and

prior to Jeffrey Wycoff and Merrie Wycoff providing their Statement of Financial Condition to

Midlab, Inc., BHFS assisted Jeffrey Wycoff and Merrie Wycoff in transferring title to the Farm

and the associated water rights to Wycoff Financial, LLC, for nominal consideration of $10. In

connection with that transfer, on May 7, 2015, Jeffrey Wycoff and Merrie Wycoff each signed a


                                               6
Case 1:20-cv-03142-KLM Document 1 Filed 10/20/20 USDC Colorado Page 7 of 28




Statement of Authority on behalf of Wycoff Financial, LLC. BHFS prepared the deed to effectuate

the transfer of title to the Farm from Jeffrey Wycoff and Merrie Wycoff to Wycoff Financial, LLC,

which Jeffrey Wycoff and Merrie Wycoff signed on May 15, 2015.

       28.      Jeffrey Wycoff and Merrie Wycoff did not reflect the transfer on the Statement of

Financial Condition that they provided to Midlab, Inc., nor did the Statement of Financial

Condition otherwise refer to Wycoff Financial, LLC or particular assets held through Wycoff

Financial, LLC. The impression created by the Statement of Financial Condition was that the Farm

was an asset of Jeffrey Wycoff and Merrie Wycoff that Midlab, Inc. could rely upon as supporting

the Guaranty.

       29.      Another asset listed on the Statement of Financial Condition was “RESIDENCE”

(“the Residence”) represented as being worth $1,900,000.

       30.      The address of the Residence is 3018 S. Lakeridge Trail, Boulder, Colorado 80302.

The Residence has the following legal description: Lot 5, Block 1, Lake of the Pines, County of

Boulder, State of Colorado. The Residence was, in fact, the primarily if not sole residence of

Jeffrey Wycoff and Merrie Wycoff, and it remains Merrie Wycoff’s residence to this day.

       31.      Jeffrey Wycoff and Merrie Wycoff represented on their Statement of Financial

Condition that the mortgage payable on the Residence was $1,000,000, indicating equity in the

residence of $900,000.

       32.      Jeffrey Wycoff also mentioned the Residence to Vince Keller in the context of

establishing his net worth.

       33.      Jeffrey Wycoff and Merrie Wycoff purchased the Residence on or about July 30,

1998. In 1998 Jeffrey Wycoff and Merrie Wycoff deeded title to the residence to “The Wycoff


                                                7
Case 1:20-cv-03142-KLM Document 1 Filed 10/20/20 USDC Colorado Page 8 of 28




Family Trust U/A/D 6/12/98.” However, Jeffrey Wycoff and Merrie Wycoff thereafter

inconsistently represented the Residence as being owned by themselves personally, both to

Midlab, Inc. (as indicated by the Statement of Financial Condition) as well as to third parties. The

Statement of Financial Condition did not refer to The Wycoff Family Trust U/A/D 6/12/98 or

particular assets held through The Wycoff Family Trust U/A/D 6/12/98.

       34.     Another asset that Jeffrey Wycoff and Merrie Wycoff listed on the Statement of

Financial Condition was “Investments” in companies including “Zap! Products.”

       35.     On information and belief based on information obtained to date, as of the dates

that Jeffrey Wycoff and Merrie Wycoff prepared their Statement of Financial Condition and

provided it to Midlab, Inc., Zap! Products, Inc. was a subsidiary of Zap! Holdings, LLC, which in

turn was owned by Wycoff Financial, LLC. As such, the Statement of Financial Condition was

materially misleading insofar as Jeffrey Wycoff and Merrie Wycoff represented to Midlab, Inc.

that they owned Zap! Products, Inc. without disclosing to Midlab, Inc. the ownership structure that

involved Wycoff Financial, LLC and Zap! Holdings, LLC as intermediary companies through

which Jeffrey Wycoff and Merrie Wycoff owned some or all of the listed assets. Additionally, the

Statement of Financial Condition reflects Jeffrey Wycoff and Merrie Wycoff’s disregard for

corporate formalities and separateness of Wycoff Financial, LLC and Zap! Holdings, LLC.

       36.     Jeffrey Wycoff and Merrie Wycoff represented to Midlab, Inc. on their Statement

of Financial Condition that they had a net worth of $11,572,000. That statement was false or

materially misleading for all the reasons stated elsewhere in this Complaint.

       37.     Before entering into the Guaranty, Midlab, Inc. considered and relied upon Jeffrey

Wycoff and Merrie Wycoff’s Statement of Financial Affairs.


                                                 8
Case 1:20-cv-03142-KLM Document 1 Filed 10/20/20 USDC Colorado Page 9 of 28




       38.     Based on the representations of Jeffrey Wycoff and Merrie Wycoff made on the

Statement of Financial Condition, Midlab, Inc. proceeded with manufacturing products for Zap!

Products, Inc., with Jeffrey Wycoff’s obligations under the Guaranty securing payment of Zap!

Products, Inc.’s obligations to Midlab, Inc.

       39.     Effective as of April 1, 2016, Jeffrey Wycoff on behalf of Zap! Products, Inc.

signed an Amendment to Manufacturing and Supply Agreement with Midlab, Inc. Jeffrey Wycoff

further signed the Amendment to Manufacturing and Supply Agreement as guarantor, agreeing

that the Guaranty would extend to the obligations under the Amendment to Manufacturing and

Supply Agreement.

       40.     Effective as of September 2, 2016, Jeffrey Wycoff on behalf of Zap! Products, Inc.

signed a Second Amendment to Manufacturing and Supply Agreement with Midlab, Inc. Jeffrey

Wycoff further signed the Second Amendment to Manufacturing and Supply Agreement as

guarantor, agreeing that the Guaranty would extend to the obligations under the Second

Amendment to Manufacturing and Supply Agreement.

       41.     Midlab, Inc. performed its obligations under the Manufacturing and Supply

Agreement, as amended, and Zap! Products, Inc. incurred indebtedness to Midlab, Inc. under the

Manufacturing and Supply Agreement, as amended, in the amount of $841,121.90, plus interest.

       42.     Jeffrey Wycoff communicated with Midlab, Inc.’s representatives on numerous

occasions acknowledging Zap! Products, Inc.’s debt to Midlab, Inc., as secured by the Guaranty.

Jeffrey Wycoff repeatedly promised and assured Midlab, Inc. that he and Merrie Wycoff were

taking steps to generate funds to pay Midlab, Inc., specifically including selling the Farm.




                                                 9
Case 1:20-cv-03142-KLM Document 1 Filed 10/20/20 USDC Colorado Page 10 of 28




       43.      On July 13, 2016, Jeffrey Wycoff promised Vince Keller, one of Midlab, Inc.’s

directors, that he and Merrie Wycoff were selling the Farm to pay Midlab, Inc. Later that same

day, Jeffrey Wycoff confirmed in an email to Vince Keller with the subject line “Farm” that he

and Merrie Wycoff were in fact selling the Farm, as follows:

       Vince,

       I don’t think I answered your question this morning. We priced the farm a bit below
       market value to sell it quickly. It may be worth a lot more but anything with a price
       tag upwards of $5M takes some time to sell.

       Jeff

       Jeff Wycoff
       President/CEO
       Zap! Products, Inc.

       44.      On December 5, 2016, Jeffrey Wycoff emailed Midlab, Inc.’s President Matt

Schenk with the following update on his and Merrie Wycoff’s sale of the Farm to generate funds

to pay Midlab, Inc.:

       Morning Matt,

       ...

       The farm: Mr. Trump kicked the cramp [sic] out of high end real estate here in
       Boulder and elsewhere. Anything over $2M is pretty much dead in the water until
       we see how crazy he really is.

       ...

       Jeff
       Jeff Wycoff
       President/CEO
       Zap! Products, Inc.




                                                10
Case 1:20-cv-03142-KLM Document 1 Filed 10/20/20 USDC Colorado Page 11 of 28




        45.     Jeffrey Wycoff spoke on other occasions with Vince Keller and Matt Schenk

acknowledging his and Zap! Products, Inc.’s debt to Midlab, Inc. and assuring them that he was

selling the Farm to generate money to pay Midlab, Inc.

        46.     At all times when Jeffrey Wycoff assured Midlab, Inc. that he and Merrie Wycoff

were selling the Farm to pay Midlab, Inc., Jeffrey Wycoff was a manager of Wycoff Financial,

LLC, in whose name the Farm was titled.

        47.     Midlab, Inc. relied upon Jeffrey Wycoff’s statements that he and Merrie Wycoff

were selling the Farm to pay sums that Zap! Products, Inc. owed to Midlab, Inc. by, among other

things, forbearing from initiating any legal action against Zap! Products, Inc. or Jeffrey Wycoff.

        48.     Merrie Wycoff, together with Jeffrey Wycoff, exercised control over Wycoff

Financial, LLC. On March 30, 2017, and again on April 11, 2018, Merrie Wycoff caused Periodic

Reports to be filed with the Colorado Secretary of State for Wycoff Financial, LLC.

        49.     On or about December 14 to 18, 2017, after having incurred substantial debt to

Midlab, Inc. and shortly after having received an adverse order from the Tax Court that affirmed

deficiencies and accuracy-related penalties assessed against them by the Internal Revenue Service,

Jeffrey Wycoff and Merrie Wycoff took steps to alter the titling of the Residence. Particularly, as

co-trustees of The Wycoff Family Trust Dated June 12, 1998, they caused title to the Residence to

be transferred by bargain and sale deed “for consideration of less than $500” to Jeffrey Wycoff

and Merrie Wycoff as joint tenants. Jeffrey Wycoff and Merrie Wycoff also signed a Statement of

Authority as co-trustees of trust, affirming their authority to act for the trust.

        50.     Jeffrey Wycoff died on March 31, 2018.




                                                   11
Case 1:20-cv-03142-KLM Document 1 Filed 10/20/20 USDC Colorado Page 12 of 28




       51.     On June 1, 2018, Bluewater Media, LLC filed a lawsuit against Merrie Wycoff,

Wycoff Financial, LLC, and Zap! Products, Inc. in the District Court for Boulder County,

Colorado, Case No. 2018-cv-30519. Bluewater Media, LLC alleged that Jeffrey Wycoff, Merrie

Wycoff, and Zap! Products, Inc. were indebted to Bluewater Media, LLC in the amount of

$932,000.

       52.     On information and belief, between June 1, 2018, and June 27, 2018, Merrie

Wycoff, Azuraye Wycoff, and BHFS agreed to cause the Farm and the Residence to be transferred

to new entities that would appear on paper not to be under the control of Merrie Wycoff but in fact

would be controlled by her, all for the purpose of hindering, delaying, and defrauding one or more

creditors of Jeffrey Wycoff and/or Merrie Wycoff.

       53.     On June 27, 2018, BHFS—counsel for Jeffrey Wycoff, Merrie Wycoff, Zap!

Products, Inc., and Wycoff Financial, LLC—caused Articles of Organization to be filed with the

Colorado Secretary of State for GCS452, LLC, with a principal office address of 3018 S. Lakeridge

Trail, Boulder, CO 80302 (i.e., the Residence, where Merrie Wycoff continued to reside). The

Articles of Organization identified the individual forming GCS452, LLC as Azuraye Wycoff of

18 Magnus Avenue, Somerville, MA 02413.

       54.     On July 23, 2018, BHFS caused Articles of Organization to be filed with the

Colorado Secretary of State for Magnus Veritas Farm, LLC, with a principal office address of

3018 S. Lakeridge Trail, Boulder, CO 80302 (i.e., the Residence, where Merrie Wycoff continued

to reside). The Articles of Organization identified the individual forming Magnus Veritas Farm,

LLC as Azuraye Wycoff.




                                                12
Case 1:20-cv-03142-KLM Document 1 Filed 10/20/20 USDC Colorado Page 13 of 28




       55.     Azuraye Wycoff is the daughter of Jeffrey Wycoff and Merrie Wycoff. At the time

of the aforementioned transfers, Azuraye Wycoff was a recent college graduate living in

Massachusetts.

       56.     On or about July 20, 2018, Merrie Wycoff caused title to the Residence to be

transferred to GCS452, LLC.

       57.     On information and belief, the transfer of the Residence to GCS452, LLC was for

no consideration or inadequate consideration.

       58.     After the transfer, Merrie Wycoff continued to reside at the Residence.

       59.     Also after the transfer, Merrie Wycoff submitted one or more documents to Boulder

County representing herself as the owner of the Residence, specifically including but not

necessarily limited to an application for a variance that she signed and dated September 15, 2019,

on which she affirmed that she was the “Applicant/Property Owner” of the Residence and that the

“Existing use of the Property” was “Primary Residence.” Nowhere on the application did Merrie

Wycoff refer to GCS452, LLC being the applicant or the owner of the Residence, nor did the

application refer to Azuraye Wycoff as having any authority in relation to the Residence.

       60.     On July 24, 2018, BHFS filed documents with the Colorado Secretary of State to

change the name of Magnus Veritas Farm, LLC to Magnus Veritas, LLC.

       61.     On August 1, 2018, Colman Hoffman on behalf of Midlab, Inc. notified Merrie

Wycoff by email that Midlab, Inc. had a claim against the estate of Jeffrey Wycoff in the amount

of $841,121.90 plus interest. The email included supporting documentation.




                                                13
Case 1:20-cv-03142-KLM Document 1 Filed 10/20/20 USDC Colorado Page 14 of 28




       62.      On August 3, 2018, Vince Keller, on behalf of Midlab, Inc., mailed a letter to

Merrie Wycoff notifying her that Midlab, Inc. had a claim against the estate of Jeffrey Wycoff in

the amount of $841,121.90 plus interest. The letter included supporting documentation.

       63.      On August 20, 2018, Azuraye Wycoff signed a Statement of Authority as

“Manager” of Magnus Veritas, LLC to facilitate the transfer of the Farm from Wycoff Financial,

LLC to Mangus Veritas, LLC.

       64.      On August 21, 2018, Merrie Wycoff on behalf of Wycoff Financial, LLC deeded

title to the Farm to Magnus Veritas, LLC. Simultaneously, Merrie Wycoff on behalf of Wycoff

Financial, LLC and Autumn Hill Center, LLC deeded certain valuable water rights to Magnus

Veritas, LLC.

       65.      On information and belief, the transfer of the Farm to Magnus Veritas, LLC was

for no consideration or inadequate consideration.

       66.      On October 1, 2018, BHFS, as legal counsel for and on behalf of Merrie Wycoff,

sent a letter to Colman Hoffman stating as follows:

              At the request of our client, Merrie Pisano Wycoff, I am writing in response
       to your letter dated August 3, 2018. This communication serves as notice to you
       and your client that we have been advised that no probate estate has been opened
       for the Estate of Jeffrey Wycoff and that no personal representative has been
       appointed.

               Ms. Wycoff has also advised us that the assets of the decedent subject to
       administration have been determined to be insufficient to warrant a probate
       proceeding. It is not anticipated by Ms. Wycoff that a probate estate will be required
       in the future.

       67.      Merrie Wycoff’s statements to Midlab, Inc. that the assets of Jeffrey Wycoff subject

to administration were insufficient to warrant a probate proceeding, and that a probate estate would

not be required in the future, either were false in that Jeffrey Wycoff did have assets sufficient to

                                                 14
Case 1:20-cv-03142-KLM Document 1 Filed 10/20/20 USDC Colorado Page 15 of 28




warrant a probate proceeding, or the representations were materially misleading because Merrie

Wycoff and BHFS knew but omitted to disclose that she and Jeffrey Wycoff had engaged in

numerous acts, both before and after Jeffrey Wycoff’s death, to transfer assets and/or obligate

Jeffrey Wycoff’s estate to transfer assets in such a manner as to hinder, delay, and frustrate Midlab,

Inc. as a creditor. In either case, Merrie Wycoff’s statements to Midlab, Inc. were made to create

the false impression that under no circumstances were assets available to satisfy Midlab, Inc.’s

claim.

         68.   On September 2, 2018, and again on June 1, 2020, Merrie Wycoff filed periodic

reports with the Colorado Secretary of State on behalf of GCS452, LLC.

         69.   On May 1, 2019, and again on June 1, 2020, Merrie Wycoff filed periodic reports

with the Colorado Secretary of State on behalf of Magnus Veritas, LLC.

         70.   As of the date of this filing, Merrie Wycoff continues to have use and enjoyment

of both the Residence and the Farm.

         71.   As of the date of this filing, Merrie Wycoff remains in control of Zap! Products,

Inc., Wycoff Financial, LLC, GCS452, LLC, and Magnus Veritas, LLC.

         72.   Midlab, Inc. has received none of the payments that were owed by Zap! Products,

Inc. or by Jeffrey Wycoff under the Guaranty.

         73.   Zap! Products, Inc. is insolvent, and Merrie Wycoff has, by her and Jeffrey

Wycoff’s acts described herein, rendered any Estate of Jeffrey Wycoff insolvent.

         74.   Since 2018, Midlab, Inc. has incurred additional damages in the form of inventory

that it was forced to write off. The inventory was comprised of finished products that were

produced to service ZAP! Products, Inc. orders as well as custom packaging materials that included


                                                 15
Case 1:20-cv-03142-KLM Document 1 Filed 10/20/20 USDC Colorado Page 16 of 28




Zap! branded boxes, labels, displays, and scrub pads. Midlab, Inc. had a right to sell this inventory

and made multiple attempts to do so. Unfortunately, Midlab, Inc. was unable to sell the inventory

and was forced to write off the inventory in June 2020 as not saleable. These write-offs totaled

$207,253.13.


                                 FIRST CLAIM FOR RELIEF
                        Violations of the Uniform Fraudulent Transfer Act
                                       Against all Defendants

       75.     All allegations set forth in this Complaint are incorporated by reference.

       76.     Defendants engaged, and agreed with third persons not named as defendants herein

including BHFS, Azuraye Wycoff, and Jeffrey Wycoff to engage, in transfers of assets to hinder,

delay, and defraud Midlab, Inc. as a creditor of Zap! Products, Inc., Jeffrey Wycoff, and Merrie

Wycoff.

       77.     At all times relevant hereto, Wycoff Financial, LLC was an alter ego of Jeffrey

Wycoff, Merrie Wycoff, and Zap! Products, Inc. Jeffrey Wycoff and Merrie Wycoff disregarded

Wycoff Financial, LLC as a separate legal entity, as evidenced inter alia by their listing of the

Farm as an asset of Jeffrey Wycoff and Merrie Wycoff on their Statement of Financial Affairs

despite having titled the Farm in the name of Wycoff Financial, LLC. Jeffrey Wycoff and Merrie

Wycoff used Wycoff Financial, LLC to facilitate and perpetrate a fraud upon one or more third

parties, specifically including Midlab, Inc.

       78.     Upon information and belief, to be confirmed through discovery, Zap! Products,

Inc., also was an alter ego of Jeffrey Wycoff and Merrie Wycoff, which they used to facilitate and

perpetrate a fraud upon one or more third parties, specifically including Midlab, Inc.



                                                 16
Case 1:20-cv-03142-KLM Document 1 Filed 10/20/20 USDC Colorado Page 17 of 28




       79.     Midlab, Inc. is, and was at the time of all relevant transfers of assets, a “creditor”

of Zap! Products, Inc. as that term is defined by the Uniform Fraudulent Transfer Act.

       80.     Midlab, Inc. is, and was at the time of all relevant transfers of assets, a “creditor”

of Jeffrey Wycoff as that term is defined by the Uniform Fraudulent Transfer Act.

       81.     Midlab, Inc. is, and was at the time of all relevant transfers of assets, a “creditor”

of Merrie Wycoff as that term is defined by the Uniform Fraudulent Transfer Act.

       82.     Midlab, Inc. is, and was at the time of all relevant transfers of assets, a “creditor”

of Wycoff Financial, LLC as that term is defined by the Uniform Fraudulent Transfer Act.

       83.     Zap! Products, Inc., Jeffrey Wycoff, Merrie Wycoff, and Wycoff Financial, LLC

are, and were at the time of all relevant transfers of assets, “debtors” of Midlab, Inc. as that term

is defined by the Uniform Fraudulent Transfer Act.

       84.     On information and belief, Jeffrey Wycoff and Merrie Wycoff managed Zap!

Products, Inc. such that it was at all times relevant to this case, undercapitalized, insolvent, and

incapable of paying Midlab, Inc. and other creditors, such that Midlab, Inc.’s primary if not only

recourse for payment of Zap! Products, Inc.’s debts would be against Jeffrey Wycoff individually.

       85.     Jeffrey Wycoff and Merrie Wycoff’s actions on or about December 18, 2017,

transferring title to the Residence from The Wycoff Family Trust to Jeffrey Wycoff and Merrie

Wycoff as joint tenants was a “transfer” or an “obligation” as those terms are broadly defined by

the Uniform Fraudulent Transfer Act and was made for purposes of hindering, delaying, or

defrauding the rights of one or more creditors, specifically including Midlab, Inc.

       86.     Merrie Wycoff’s actions on or about July 20, 2018, causing title to the Residence

to be transferred to GCS452, LLC was a “transfer” as that term is defined by the Uniform


                                                 17
Case 1:20-cv-03142-KLM Document 1 Filed 10/20/20 USDC Colorado Page 18 of 28




Fraudulent Transfer Act and was made for purposes of hindering, delaying, or defrauding the rights

of creditors, specifically including Midlab, Inc.

        87.     Merrie Wycoff’s actions on or about August 21, 2018, causing title to the Farm to

be transferred by Wycoff Financial, LLC to Magnus Veritas, LLC was a “transfer” as that term is

defined by the Uniform Fraudulent Transfer Act and was made for purposes of hindering, delaying,

or defrauding the rights of one or more creditors, specifically including Midlab, Inc.

        88.     The foregoing transfers were made with actual intent by all who participated in

them to hinder, delay, and defraud creditors of Jeffrey Wycoff and Zap! Products, Inc., specifically

including Midlab, Inc.

        89.     On information and belief, the foregoing is not an exhaustive recitation of the asset

transfers made with the intent to hinder, delay, or defraud creditors of Jeffrey Wycoff and Zap!

Products, Inc., specifically including Midlab, Inc. Discovery will be required to identify additional

transfers or, alternatively, rule out that additional transfers of assets occurred.

        90.     Several of the “badges of fraud” that the Uniform Fraudulent Transfer Act directs

courts to consider as a non-exclusive list of factors that support a finding of actual intent to hinder,

delay, or defraud creditors are present in the foregoing transfers. Such badges of fraud include the

following:

                (a) The transfers were made to insiders;

                (b) The debtor retained possession or control of property after the transfer;

                (c) Before the transfer was made, the debtor was threatened with suit;

                (d) The transfer was of substantially all of the debtor’s assets;




                                                    18
Case 1:20-cv-03142-KLM Document 1 Filed 10/20/20 USDC Colorado Page 19 of 28




               (e) The value of consideration received by the debtor was not reasonably equivalent

       to the value of the asset transferred;

               (f) The debtor was insolvent or became insolvent shortly after the transfer was

       made.

       91.     Additionally, although the deeds transferring title to the Farm and the Residence

were recorded with the Clerk and Recorder for Boulder County, Colorado, the Court may find that

Merrie Wycoff endeavored to conceal the true nature of the transfers by using cryptically-named

entities controlled by Merrie Wycoff to take title to the Farm and the Residence and by using her

daughter as a proxy manager of those entities.

       92.     Certain transfers of assets were made during Jeffrey Wycoff and Merrie Wycoff’s

litigation with the Internal Revenue Service regarding substantial deficiencies and accuracy-

related penalties owed, which were affirmed by the Tax Court.

       93.     Certain transfers of assets—namely, the transfer of the Farm to Magnus Veritas,

LLC, and the Residence to GSC452, LLC—were made after commencement of litigation by

Bluewater Media, LLC against Merrie Wycoff, Wycoff Financial, LLC, and Zap! Products, Inc.

       94.     The foregoing transfers were organized and orchestrated by Merrie Wycoff,

Wycoff Financial, LLC, GCS452, LLC, and Magnus Veritas to Midlab, Inc., and their legal

counsel at BHFS with knowledge of Midlab, Inc.’s claims against Zap! Products, Inc. a nd

Jeffrey Wycoff.

       95.     The foregoing transfers proximately caused Midlab, Inc. damage in an amount to

be determined at trial, currently estimated as being $841,121.90 plus interest, as well as

$207,253.13, plus interest.


                                                 19
Case 1:20-cv-03142-KLM Document 1 Filed 10/20/20 USDC Colorado Page 20 of 28




       96.     Because Defendants engaged in the foregoing transfers with actual intent to

hinder, delay, or defraud one or more creditors, specifically including Midlab, Inc., they are

liable for additional statutory damages as set forth in C.R.S. §38-8-108(1)(c).

                               SECOND CLAIM FOR RELIEF
                                       Actual Fraud
                                   Against Merrie Wycoff

       97.     All allegations set forth in this Complaint are incorporated by reference.

       98.     Merrie Wycoff, together with her husband Jeffrey Wycoff, engaged in a scheme to

defraud Midlab, Inc. and, particularly, to fraudulently persuade Midlab, Inc. to manufacture

products for Zap! Products, Inc. on credit terms.

       99.     In connection with their scheme to defraud Midlab, Inc., Merrie Wycoff and

Jeffrey Wycoff, as individually, as officers of Zap! Products, Inc., and as owners of Zap!

Products, Inc. whether directly or indirectly through Wycoff Financial, LLC, prepared and

provided to Midlab, Inc., through their legal counsel BHFS, a Statement of Financial

Condition that they knew to be materially false and misleading and omitted material

information they knew was necessary to make the information provided on the Statement of

Financial Condition not materially false or misleading.

       100.    The objective of Merrie Wycoff and Jeffrey Wycoff was to induce Midlab, Inc.

to manufacture products for Zap! Products, Inc. on credit terms under the false impression

that Jeffrey Wycoff’s assets and liabilities were such that Midlab, Inc. would be assured

payment by having Jeffrey Wycoff enter into the Guaranty.

       101.    Merrie Wycoff’s and Jeffrey Wycoff’s false or materially misleading

representations on the Statement of Financial Condition included, but w ere not necessarily


                                                20
Case 1:20-cv-03142-KLM Document 1 Filed 10/20/20 USDC Colorado Page 21 of 28




limited to, statements that they owned the Farm and the Residence without disclosing that

the Farm and Residence were owned by Wycoff Financial, LLC and the Wycoff Family Trust,

respectively; statements about equity in those assets; statements about their tax liabilities

without disclosing the true extent of their tax liabilities; and statements about the net worth

of Jeffrey Wycoff and Merrie Wycoff. Jeffrey Wycoff and Merrie Wycoff made the false or

materially misleading representations and omissions to give Midlab, Inc. the impression that

Jeffrey Wycoff and Merrie Wycoff had substantial net worth, such that Jeffrey Wycoff’s

execution of the Guaranty would provide security for Midlab, Inc.’s extension of credit to

Jeffrey Wycoff and Merrie Wycoff’s company, Zap! Products, Inc.

       102.   It was, for example, false or materially misleading for Merrie Wycoff and

Jeffrey Wycoff to represent to Midlab, Inc. on the Statement of Financial Condition that the

Farm and Residence were assets of Jeffrey Wycoff when—if Merrie Wycoff’s statements to

Midlab, Inc. in August 2018 are to be regarded as true—the Farm and Residence were owned

or titled in such a manner that they were not or would not necessarily be assets of Jeffrey

Wycoff available for purposes of satisfying any indebtedness that Jeffrey Wycoff would owe

to Midlab, Inc. under the Guaranty. To avoid the Statement of Financial Condition from being

materially misleading, it was incumbent upon Jeffrey Wycoff and Merrie Wycoff either not

to list the Farm and Residence on the Statement of Financial Condition or to disclose to

Midlab, Inc. the circumstances or conditions that would limit the availability of the Farm and

Residence as assets of Jeffrey Wycoff supporting the Guaranty, including without limitation

ownership of assets through The Wycoff Family Trust, Wycoff Financial, LLC, and/or Zap!

Holdings, LLC.


                                              21
Case 1:20-cv-03142-KLM Document 1 Filed 10/20/20 USDC Colorado Page 22 of 28




       103.    Merrie Wycoff and Jeffrey Wycoff also fraudulently omitted from their

Statement of Financial Condition that they owed substantial liabilities to the Internal

Revenue Service. Jeffrey Wycoff and Merrie Wycoff were engaged in litigation with the

Internal Revenue Service at least as early as August 2012, years before they provided the

Statement of Financial Condition to Midlab, Inc., and they had knowledge of the deficiencies

and accuracy-related penalties being assessed by the Internal Revenue Service.

       104.    The deficiencies and accuracy-related penalties were material. For tax year

2001, the deficiency amount assessed by the Internal Revenue Service against Merrie Wycoff

and Jeffrey Wycoff was $4,511,398, and the accuracy-related penalty amount was $902,280.

For 2002, the deficiency amount was $518,138, and the penalty amount was $103,628. These

amounts were substantial in relation to the net worth of $11,582,000 that Jeffrey Wycoff and

Merrie Wycoff represented to Midlab, Inc. on the Statement of Financial Condition.

       105.    Had Merrie Wycoff and Jeffrey Wycoff disclosed these liabilities to Midlab,

Inc., it would not have proceeded to extend credit to Zap! Products, Inc.

       106.    Despite their knowledge, Merrie Wycoff and Jeffrey Wycoff chose to omit

their liabilities to the Internal Revenue Service from the Statement of Financial Condition

provided to Midlab, Inc. and did not list those liabilities even as contingent liabilities.

       107.    Indeed, Merrie Wycoff and Jeffrey Wycoff made their Statement of Financial

Condition affirmatively misleading insofar as they disclosed to Midlab, Inc. “Estimated

Income Taxes” related solely to capital gains tax that they anticipated would be owed if assets

listed on the statement were sold, yet they omitted the tax deficiencies and accuracy-related

penalties that they knew the Internal Revenue Service had assessed.


                                               22
Case 1:20-cv-03142-KLM Document 1 Filed 10/20/20 USDC Colorado Page 23 of 28




       108.   Merrie Wycoff’s subsequent statements to Midlab, Inc. that Jeffrey Wycoff had

no assets or insufficient assets to warrant opening a probate estate, assuming they were true,

confirm that Merrie Wycoff and Jeffrey Wycoff did not have the substantial wealth they

represented on the Statement of Financial Condition, or that their representations on the

Statement of Financial Condition were materially misleading.

       109.   Midlab, Inc. relied upon the Personal Financial Statement provided to it by

BHFS as the attorney of and agent for Zap! Products, Jeffrey Wycoff, and Merrie Wycoff.

       110.   Additionally or in the alternative, Merrie Wycoff, individually and through

BHFS, knowingly made false or materially misleading representations to Midlab, Inc. that

Jeffrey Wycoff had insufficient assets at the time of his death to open a probate estate subject

to Midlab, Inc.’s claim under the Guaranty. Merrie Wycoff and BHFS knew that

representation to be false or materially misleading, in that she and BHFS knew that, prior to

his death, Jeffrey Wycoff directly or indirectly owned assets that could be sold to pay Midlab,

Inc. in satisfaction of the Guaranty. Merrie Wycoff, individually and through BHFS, made

the false or materially misleading representations to Midlab, Inc. to induce Midlab, Inc. to

forbear from taking action, such as pursuing any claims against Jeffrey Wycoff or taking

action to petition that a probate estate be opened.

       111.   Midlab, Inc. reasonably and justifiably relied upon the false representations

and omissions of material fact that Merrie Wycoff and Jeffrey Wycoff made, and its

reasonable and justifiable reliance proximately caused Midlab, Inc. damages in an amount to

be proved at trial, currently estimated as being $841,121.90 plus interest , as well as

$207,253.13, plus interest.


                                              23
Case 1:20-cv-03142-KLM Document 1 Filed 10/20/20 USDC Colorado Page 24 of 28




                                  THIRD CLAIM FOR RELIEF
                                       Civil Conspiracy
                                     Against all Defendants

        112.    All allegations set forth in this Complaint are incorporated by reference.

        113.    Defendants agreed among themselves and with persons not named herein as

defendants, including specifically including but not necessarily limited to BHFS, Jeffrey Wycoff,

and Azuraye Wycoff, by words or conduct or both, to achieve one or more unlawful goals,

specifically including the unlawful goals of committing actual fraud upon Midlab, Inc. to induce

Midlab, Inc. into extending credit to Zap! Products, Inc., and engaging in transfers or obligations

in violation of the Uniform Fraudulent Transfer Act for the purpose of hindering, delaying, and

defrauding Midlab, Inc. as a creditor of one or more Defendants, including Zap! Products, Inc.

Jeffrey Wycoff, Merrie Wycoff, and Wycoff Financial, LLC.

        114.    Defendants, together with one or more persons not named as defendants herein,

specifically including BHFS, Jeffrey Wycoff, and Azuraye Wycoff, performed one or more overt

acts to accomplish their unlawful goals.

        115.    Such acts included, without limitation, Merrie Wycoff, Jeffery Wycoff, and

BHFS’s formation of Wycoff Financial, LLC and Wycoff Holdings, LLC, as previously described;

Merrie Wycoff, Azuraye Wycoff, and BHFS’s formation of GCS452, LLC, and Magnus Veritas,

LLC, as previously described; the preparation and execution of one or more legal instruments to

transfer title to assets and recording of one or more legal instruments to facilitate transfers of assets

in violation of the Uniform Fraudulent Transfer Act, as previously described. Such acts also

included, without limitation, the preparation of the Statement of Financial Condition and the

communication of the Statement of Financial Condition to Midlab, Inc., as well as the later making


                                                   24
Case 1:20-cv-03142-KLM Document 1 Filed 10/20/20 USDC Colorado Page 25 of 28




of representations to Midlab, Inc. that Jeffrey Wycoff had no assets or insufficient assets at the

time of his death to open a probate estate, all as previously described, to facilitate the commission

of actual fraud on Midlab, Inc.

       116.    Defendants’ actions in conspiracy against Midlab, Inc. proximately caused

Midlab, Inc. damages in an amount to be proved at trial, currently estimated as being

$841,121.90 plus interest, as well as $207,253.13, plus interest.

                               FOURTH CLAIM FOR RELIEF
                                      Promissory Estoppel
                        Against Wycoff Financial, LLC and Merrie Wycoff

       117.    All allegations set forth in this Complaint are incorporated by reference.

       118.    Jeffrey Wycoff and Merrie Wycoff represented to Midlab, Inc. that the Farm

was a valuable asset that they owned and that could be sold to pay Midlab, Inc.

       119.    Jeffrey Wycoff, for himself and as an officer of Zap! Products, Inc., as an

owner of Zap! Products, Inc. whether directly or through one or more intermediary

companies, and as a member and manager of Wycoff Financial, LLC, and with the knowledge

and assent of his wife Merrie Wycoff, repeatedly promised Midlab, Inc. that he and Merrie

Wycoff were selling the Farm in order to pay the debt that Zap! Products, Inc. had incurred

to Midlab, Inc.

       120.    Jeffrey Wycoff, Merrie Wycoff, and Wycoff Financial, LLC knew or reasonably

should have expected that the promises that the Farm was being sold in order to pay Zap! Products,

Inc.’s debt to Midlab, Inc. would induce action or forbearance by Midlab, Inc.

       121.    Midlab, Inc. reasonably relied upon the promises that Jeffrey Wycoff and Merrie

Wycoff were selling the Farm in order to pay Zap! Products, Inc.’s debt to its detriment, including


                                                 25
Case 1:20-cv-03142-KLM Document 1 Filed 10/20/20 USDC Colorado Page 26 of 28




entering into a Second Amendment to Manufacturing and Supply Agreement on September 2,

2016, as well as forbearing from taking legal action against Zap! Products, Inc. and/or Jeffrey

Wycoff.

       122.    The promises and assurances that Jeffrey Wycoff and Merrie Wycoff were selling

the Farm in order to pay Zap! Products, Inc.’s debt must be enforced to prevent injustice.

       123.    Midlab, Inc. has been damaged by the failure of Jeffrey Wycoff, Merrie Wycoff,

and Wycoff Financial, LLC to sell the Farm. Midlab, LLC’s damages are currently estimated as

being $841,121.90 plus interest, as well as $207,253.13, plus interest.

                               FIFTH CLAIM FOR RELIEF
                          Unjust Enrichment and Constructive Trust
                Against Merrie Wycoff, GSC452, LLC, and Magnus Veritas, LLC

       124.    All allegations set forth in this Complaint are incorporated by reference.

       125.    Defendant Merrie Wycoff, together with her husband Jeffrey Wycoff, as owners

and officers of Zap! Products, Inc., induced Midlab, Inc. to extend credit to Zap! Products, Inc., in

order to enrich themselves at the expense of Midlab, Inc., and Merrie Wycoff did in fact enrich

herself at the expense of Midlab, Inc.

       126.    Under the circumstances, it would be unjust to permit Merrie Wycoff to retain the

enrichment she received from Midlab, Inc. without compensation to Midlab, Inc.

       127.    GSC452, LLC and Magnus Veritas, LLC also have been enriched at the expense of

Midlab, Inc. insofar as they are transferees, for no consideration or inadequate consideration, of

properties that Jeffrey Wycoff and Merrie Wycoff represented to Midlab, Inc. would be available

to pay debts of Zap! Products, Inc. and Jeffrey Wycoff, and which Jeffrey Wycoff promised




                                                 26
Case 1:20-cv-03142-KLM Document 1 Filed 10/20/20 USDC Colorado Page 27 of 28




Midlab, Inc. orally and in writing were in the process of being sold and would be sold to pay such

debts.

         128.   Under the circumstances, it would be unjust to permit GSC452, LLC and Magnus

Veritas, LLC to retain the properties that they received without compensation to Midlab, Inc.

         129.   Prior to Wycoff Financial, LLC’s transfer of the Farm to Magnus Veritas, LLC,

Wycoff Financial, LLC held title to the Farm in constructive trust for the benefit of Midlab, Inc.,

based on Jeffrey Wycoff’s promises and assurances to Midlab, Inc. that he and Merrie Wycoff

were selling the Farm and would apply the sale proceeds to pay Midlab, Inc., and Midlab, Inc.’s

reliance on those promises and assurances.

         130.   GSC452, LLC and Magnus Veritas LLC’s ownership of the Residence and the

Farm, respectively, are ill-gotten gains from fraud and deceit, and the law requires that Midlab,

Inc. have an equitable interest in the Residence and the Farm to avoid Defendants Merrie Wycoff,

GSC452, LLC, and Magnus Veritas, LLC from benefitting from their wrongful conduct while

leaving Midlab, Inc. without a complete remedy.

         131.   Midlab, Inc. requests that the Court enter judgment for money damages against

Merrie Wycoff, GSC452, LLC, and Magnus Veritas, LLC together with an order declaring that

Defendants Merrie Wycoff GSC452, LLC and Magnus Veritas LLC, hold the Residence and the

Farm in constructive trust for Midlab, Inc., and directing that the Residence and Farm or both be

transferred to Midlab, Inc. or sold for the benefit of Midlab, Inc.

                                          Prayer for Relief

         Plaintiff Midlab, Inc. prays for the following relief:

   A. An award of damages to be determined at trial, including, without limitation, any
      enhanced damages contemplated by the Uniform Fraudulent Transfer Act;

                                                   27
Case 1:20-cv-03142-KLM Document 1 Filed 10/20/20 USDC Colorado Page 28 of 28




   B. An order setting aside the transfers of real property complained of herein;

   C. Any other remedy provided by the Uniform Fraudulent Transfer Act;

   D. The imposition of a constructive trust on the Residence and Farm;

   E. Statutory and mandatory interest on all sums awarded;

   F. An award of costs and attorney fees as may be awarded by applicable law; and

   G. Any other relief as is proper.

Dated: October 20, 2020

                                       Respectfully submitted,

                                       /s/ Ross W. Pulkrabek
                                       Ross W. Pulkrabek
                                       Aaron D. Goldhamer
                                       Keating Wagner Polidori Free, PC
                                       1290 Broadway, Suite 600
                                       Denver, Colorado 80203
                                       303.534.0401
                                       rpulkrabek@keatingwagner.com
                                       agoldhamer@keatingwagner.com




                                                28
